DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: Titles for the various sections of the specification should be included, such as “Background of the Invention,” “Brief Summary of the Invention,” “Brief Description of the Drawings,” and “Detailed Description of the Invention,” and the references to the claims on Page 3, lines 21, 25, and 26 should be removed.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, and 6-11 are objected to because of the following informalities:  
In regards to claim 1, the claim should read as follows: “An opening device for opening a door or flap on a motor vehicle, the opening device comprising a handle that a user can grip from outside the motor vehicle, a motor vehicle locking mechanism, and a cable for actuating the motor vehicle locking mechanism that is arranged between the handle and the motor vehicle locking The change to the title of the invention to “an opening device” is to correspond with the preambles of the dependent claims.
In regards to claim 4, line 3, the phrase “in the motor vehicle” should be changed to “on the door or flap.”
In regards to claim 6, line 2, the phrase “the guide” should be changed to “a guide for the handle.”
In regards to claim 7, line 2, the phrase “the stop” should be changed to “a stop,” and in line 3, the phrase “the handle” should be changed to “a handle.”
In regards to claim 8, line 2, the phrase “the guide” should be changed to “a guide for the handle that,” and in line 3, the phrase “the actuating means” should be changed to “the cable.”
In regards to claim 9, line 3, the phrase “the guide” should be changed to “a guide.”
In regards to claim 10, line 2, the phrase “the guide” should be changed to “a guide.”
In regards to claim 11, line 3, the phrase “the guide after release of the handle by the stop” should be changed to “a guide after a release of the handle from a stop.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a means for actuating the locking mechanism”, and the claim also recites that the means for actuating is a cable which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim has been examined as reciting that the device includes a cable for actuating the locking mechanism.  See claim objection above.
In regards to claim 4
In regards to claim 5, it is unclear what applicant intends to claim with the phrase “mounted guided.”  Specifically, it is unclear if the opposite side of the handle is mounted or guided.
Claim 6 recites the limitation "the guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 7 recites the limitation "the stop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 8 recites the limitation "the guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 9 recites the limitation "the guide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 10 recites the limitation "the guide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 10, the term "excess" in the phrase “excess force” is a relative term which renders the claim indefinite.  The term "excess" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the “excess force” is unclear from the language.
Claim 11 recites the limitations "the guide" and “the stop” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinke (US-6447030) in view of Kohlstrand et al. (US Pub. No. 7562917).
In regards to claim 1
In regards to claim 2, Kohlstrand et al. teaches that the cable is at least partially made of plastic (has a plastic sheath 48, Col. 3, lines 21 and 22).
In regards to claim 3, Kohlstrand et al. teaches that the cable is at least partially made of flexible wire 50.
In regards to claim 4, Meinke discloses that the handle is pivotably arranged on the door or flap (Figures 1 and 5).
In regards to claim 5, Meinke discloses that the handle is mounted on one side 30b and guided on an opposite side 30e.
In regards to claim 6, Meinke discloses a guide 28d for the handle has a stop 28i so that movement of the handle can be limited.
In regards to claim 7, Meinke discloses a stop 28i is formed of a form-fitting and/or force-fitting connection between the handle and a guide 28d (the end 30e of the handle is fitted to the stop in Figure 6 such that force is required to flex the stop out of its connection with the end 30e).
In regards to claim 8, Meinke in view of Kohlstrand et al. teaches a guide 28d (Meinke) for the handle has a device 32 (Meinke) to deflect the cable (the device 32 deflects or moves the link 40 or the cable taught by Kohlstrand et al. along a path that is not a straight path or course).
In regards to claim 9, Meinke discloses that the handle can be moved out of a guide 28d (Figure 5).
In regards to claim 10
In regards to claim 11, Meinke disclose that the handle can be moved out of a guide 28d after a release of the handle from a stop 28i (Figure 5).
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 17, 2021